Citation Nr: 0426470	
Decision Date: 09/23/04    Archive Date: 09/29/04

DOCKET NO.  95-14 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a liver disability 
secondary to hydrazine exposure.

2.  Entitlement to service connection for Meniere's disease 
claimed as vertigo.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel




INTRODUCTION

The veteran had active duty service from January 1985 to 
December 1993.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 1994 rating decision in 
which the Department of Veterans Affairs (VA) regional office 
(RO) in St. Petersburg, Florida, denied entitlement to 
service connection for a liver disorder claimed by the 
veteran as due to in-service exposure to hydrazine.  The 
veteran has also appealed the RO's March 1996 rating decision 
that denied entitlement to service connection for Meniere's 
disease, claimed as vertigo.


REMAND

The appeal of the claims of entitlement to service connection 
for a liver disorder claimed as due to in-service exposure to 
hydrazine and service connection for Meniere's disease 
claimed as vertigo are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.

Pursuant to this remand, the RO will be scheduling one or 
more VA examinations.  The veteran is hereby notified that it 
is his responsibility to report for the examinations and to 
cooperate in the development of his claims.  The consequences 
of failure to report for VA examination without good cause 
may include denial of the claim.  38 C.F.R. §§ 3.158 and 
3.655 (2003).

Private treatment records, VA medical records, and reports of 
VA examinations document the veteran's complaint of and 
treatment for symptoms of dizziness for which he had been 
advised by private physicians to take an antivertiginous 
medication known as Meclizine.  The veteran's symptoms have 
been variously diagnosed as Meniere's disease, chronic inner 
ear dysfunction, and chronic central vertigo of unknown 
etiology.

In May 1998, the Board requested a medical expert opinion 
concerning whether the veteran had current symptoms of 
Meniere's syndrome and, if so, whether the onset of Meniere's 
syndrome was during the veteran's service.  The expert 
responded that the diagnosis of Meniere's disease is very 
questionable.  The examiner noted that Meniere's disease is a 
disease of unknown etiology that is called "endolymphatic 
hydrops" caused by over production or retention of inner ear 
fluid (endolymph) that affects both balance and hearing.  The 
expert noted that the only positive objective finding was an 
equivocal electronsystagmogram (ENG) done in 1994.  The 
examiner concluded with the following comment:

In fairness to the veteran, the ENG, 
which is four years old, is the best 
yardstick we have to vertigo produced by 
trauma and may well shed further light on 
this veteran's complaints if repeated.

In the Board's July 1998 remand, the RO was instructed 
specifically to provide the veteran an ENG as a diagnostic 
aid to determine if he has Meniere's disease, as this was 
recommended in the expert opinion.  The claims file does not 
indicate that such a test has been conducted since this 
matter was remanded to the RO.  In a VA examination report 
dated in December 1998, an examiner reported that the veteran 
would be scheduled for an ENG at a later date.  A computer 
generated note dated in January 1999 indicates that the 
veteran called to advise that he could not attend a scheduled 
appointment and that he would call to reschedule the 
appointment.  In a VA ear, nose and throat examination report 
dated in May 1999, an examiner concluded that the veteran did 
not have Meniere's disease, but reported a diagnosis of 
chronic central vertigo of unknown etiology.  Nonetheless, 
the ENG specifically requested by the Board has not been 
conducted.

In Stegall v. West, 11 Vet. App. 268 (1998), the Court held 
that a remand by the Board confers on the veteran the right 
to compliance with the remand order.  Therefore, pursuant the 
Board's July 1998 remand, the RO must ensure that the veteran 
is afforded the medical test requested by the Board in that 
remand.

The veteran testified before the undersigned Veterans Law 
Judge in December 2003 that he had received VA outpatient 
treatment at several VA medical facilities, including the VA 
medical centers at Orlando and Tampa, Florida, and a VA 
outpatient treatment clinic in Brevard County, Florida.  A 
review of the record shows that the last actual record 
request from the RO dates back to 1996.  At that time, there 
were no records of the veteran's treatement at the medical 
facility in Orlando.  VA is obligated to obtain such records.  
38 U.S.C.A. §§ 5102, 5103, 5107 (West 2002); 38 C.F.R. 
§ 3.159 (2003).

Accordingly, this matter is remanded to the RO for the 
following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
(VA, private or other) that have treated 
or examined the veteran for a disorder 
manifested by dizziness, including vertigo 
and Meniere's disease and/or a liver 
disorder since January 1996.  The veteran 
should be requested to provide the details 
of such treatment, including, the names 
and addresses of the treatment providers, 
the location(s) where the treatment was 
provided, and the approximate date(s) of 
such treatment.  The RO should take all 
necessary steps to obtain any pertinent 
records that are not currently part of the 
claims folder and associate them with the 
claims folder.  The RO should associate 
all correspondence received with the 
claims file.  All efforts to obtain these 
records should be fully documented.  

2.  The veteran should be afforded a VA 
examination to determine the nature and 
etiology of his complaints of vertigo.  
The examination should include an ENG.  
The claims folder should be made available 
to and reviewed by the examiner.  All 
indicated tests and diagnostic studies 
should be performed.  For any diagnosis of 
Meniere's disease or vertigo, the examiner 
should express an opinion whether it is 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that the 
disability identified was incurred during 
the veteran's active military service, or 
is related to a disease or injury the 
veteran incurred during his active duty 
service.  The examiner should report a 
complete rationale for his/her 
conclusions.

3.  The veteran should be afforded a VA 
examination to determine if the veteran 
has current disability from a liver 
disorder, and, if so, to determine the 
nature and etiology of such a disorder.  
The claims folder should be made available 
to and reviewed by the examiner.  All 
indicated tests and diagnostic studies 
should be performed.  For any diagnosis of 
a liver disorder, the examiner should 
express an opinion whether it is more 
likely than not (i.e., probability greater 
than 50 percent), at least as likely as 
not (i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that the disability 
identified was incurred during the 
veteran's active military service, or is 
related to a disease, injury or toxic 
chemical exposure the veteran incurred 
during his active duty service.  The 
examiner should report a complete 
rationale for his/her conclusions.

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) and 
applicable legal precedent are fully 
complied with and satisfied.  See also 38 
C.F.R. §§ 3.159, 3.326(a) (2003).

5.  Then, the RO should again review the 
record and readjudicate the claim of 
entitlement to service connection for 
Meniere's disease and/ or vertigo and 
entitlement to service connection for a 
liver disorder claimed as due to in-
service exposure to hydrazine.  If any 
benefit sought on appeal remains denied, 
the appellant and the appellant's 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




